This cause having heretofore been submitted upon the transcript of the record of the orders herein complained of, and the briefs of counsel for the respective parties and the record having been inspected, the authorities cited in the briefs having been carefully examined, and the Court being now fully advised of its judgment to be given in the premises, it seems to the Court that no error appears in the record; it is therefore considered, ordered and adjudged by the Court that the orders appealed from as made and entered in the lower court, be, and the same are, hereby affirmed.
Affirmed.
BUFORD, C. J., TERRELL, CHAPMAN and THOMAS, JJ., concur.